Citation Nr: 0705921	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-10 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for chronic sinusitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative lumbar disease.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1965 and from May 1966 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from March 2004 and April 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The April 2005 rating decision granted 
service connection for sinusitis, and assigned a 
noncompensable initial evaluation, effective from November 2, 
2004.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending petition to reopen his previously denied claim of 
entitlement to service connection for degenerative lumbar 
disease.  Regrettably, this claim is being remanded to the RO 
via the Appeals Management Center (AMC).  He will be notified 
if further action is required of him.


FINDING OF FACT

The veteran's sinusitis is manifested by complaints of 
continuous clear nasal discharge, requiring prescribed nasal 
saline spray, with competent clinical evidence of nasal 
crusting, a mucous retention cyst, and thirty percent right 
nasal obstruction, without demonstration of incapacitating 
episodes requiring antibiotic treatment. 


CONCLUSION OF LAW

The criteria for a 10 percent initial disability evaluation 
for sinusitis has been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.97, Diagnostic Code 6513 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his chronic sinusitis.  In this regard, because the 
April 2005 rating decision granted the veteran's claim of 
entitlement to service connection for chronic sinusitis, such 
claim is now substantiated.  As such, his filing of a notice 
of disagreement as to the April 2005 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the veteran's chronic 
sinusitis (38 C.F.R. § 4.97, DC 6513), and included a 
description of the rating formulas for all possible schedular 
ratings under that diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial disability evaluation that the RO 
assigned.  The Board acknowledges that the RO failed to 
inform the veteran as to how an effective date would be 
assigned if a higher disability evaluation was awarded, as 
required by Dingess/Hartman.  The Board finds that this 
omission is not prejudicial to the Board's consideration of 
the current appeal inasmuch as the veteran has not expressed 
disagreement with the assigned effective date for the award 
of service connection and/or the initial rating, and the 
grant herein encompasses the entire rating period on appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post-service 
treatment and VA examinations.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  
See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

The veteran's sinusitis is assigned a noncompensable 
disability evaluation pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  Under this code, a noncompensable 
disability evaluation is assigned for chronic maxillary 
sinusitis detected only by x-ray.  A 10 percent disability 
evaluation is warranted under Diagnostic Code 6513 for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (four to six weeks) antibiotic treatment, or three 
to six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation requires three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  See 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2006).

An "incapacitating episode" of sinusitis means one that 
requires bed rest and treatment by a physician.  See 38 
C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2006).  

Upon reviewing the rating criteria in relation to the 
evidence for consideration with regard to the veteran's 
sinusitis, the Board finds that the veteran's disability 
picture is most consistent with the next higher, 10 percent 
evaluation, throughout the rating period on appeal.  
Competent clinical evidence of record establishes that the 
veteran was seen by VA in February 2004 when physical 
examination revealed the nasal passage was very dry and 
inflamed, with crusted drainage on the right.  Prescribed 
treatment included two sprays of nasal saline in each 
nostril, three times a day.  At his January 2005 VA 
examination, the veteran complained that his nose ran all the 
time, that he had difficulty breathing, that his maxillary 
sinuses bothered him the most, and that he gets blood out of 
his nose once a month.  He reported he last took antibiotics 
for his sinusitis a long time ago, and that he treats his 
sinusitis with loratadine and saltwater nose sprays.  
Examination revealed a mucous retention cyst of the right 
maxillary sinus, and a left middle turbinate concha bullosa.  
Thirty percent obstruction was noted on the right side.  The 
VA examination was negative for purulent discharge and 
crusting, and the veteran did not complain of headaches.  
When seen by VA in March 2005, the veteran complained of 
clear nasal drainage.  Physical examination revealed slightly 
erythematous nasal mucosa.  In view of the foregoing, and 
with resolution of doubt in the veteran's favor, the Board 
finds that the veteran's symptomatology most closely fits 
within the criteria for a 10 percent disability evaluation.

The Board finds that the evidence of record does not warrant 
an initial evaluation in excess of 10 percent.  In this 
regard, the Board notes that the objective clinical evidence 
of record does not show that the veteran experiences 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic treatment, or non-incapacitating sinusitis 
episodes, with headaches, pain, and purulent discharge.  In 
this regard, the Board observes that the medical evidence 
does not show that any of the veteran's sinusitis episodes 
have required antibiotic treatment, nor is there medical 
evidence of incapacitating episodes, tenderness, or purulent 
discharge.  

The Board has also considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
objective showing by the veteran that his chronic sinusitis 
has caused marked interference with his employment (meaning 
above and beyond that contemplated by his noncompensable 
schedular rating) or have necessitated frequent periods of 
hospitalization.  At the veteran's January 2005 VA 
examination, he denied a history of hospitalization or 
surgical treatment for his sinuses, and reported that his 
sinus problems did not interfere with what he does daily.  As 
such, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial 10 percent evaluation for chronic sinusitis is 
granted, subject to applicable law and regulations governing 
the award of monetary benefits.


REMAND

As noted previously, the Veterans Claims Assistance Act of 
2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Further, in providing 
instruction as to what information would be considered "new 
and material", the Court indicated that "material" 
evidence would include (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
"New" evidence would be considered new only if it had not 
been submitted previously to VA and was neither "cumulative 
nor redundant" of evidence already in the record.  

A review of the claims file reveals that, in light of the 
Kent decision, the January 2006 VCAA notification letter sent 
to the veteran is insufficient.  Although the January 2006 
letter informed the veteran that new and material evidence 
could be submitted to reopen his claim and indicated what 
type of evidence would qualify as "new" evidence, he was 
not specifically informed of what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Instead, the veteran was merely told to 
submit evidence pertaining to the reason his claim was 
previously denied, i.e., evidence that his degenerative 
lumbar disease was related to his service.  The veteran was 
not informed of the elements that were lacking in the prior 
denial necessary to demonstrate such a relationship, such as 
evidence that showed treatment for such a disorder in 
service, objective indications of treatment for this disorder 
in the immediate years after his service, and/or a medical 
opinion causally relating his claimed disorder to his 
military service.  Such evidence would constitute new and 
material evidence.  Therefore, the Board finds that the claim 
must be remanded for compliance with recent case law.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
or evidence needed to reopen the 
previously denied claim for service 
connection for degenerative lumbar 
disease, as outlined by the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  
Specifically, the veteran should be 
informed of what evidence would be 
necessary to substantiate the element(s) 
required to establish service connection 
for degenerative lumbar disease that were 
found insufficient in the most recent 
previous final denial of record, dated 
October 1979.

2.  Thereafter, the RO should consider all 
additional evidence received since the 
most recent supplemental statement of the 
case, and readjudicate the claim to reopen 
on appeal.  If the benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


